DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species 1a in the reply filed on 10/12/21 is acknowledged.  The traversal is on the ground(s) that the species form the same inventive concept. This is not found persuasive because there doesn’t appear to be any linking inventive concept between all the species. While they all include stents, Applicant hasn’t indicated which inventive concept is present in each and every one of the species. For example, all the species don’t even appear to have the same “coverage rate”.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-19, 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/12/21.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claims 11-12 are objected to because of the following informalities:  
Claims 11-12 are objected to for missing transition words such as “wherein” or “and” between phrases.  
Claim 11 is further objected to for having improper antecedent basis for “the ratio”, “the area”, and the coverage rate”.
Further, the claim is objected to for referring to “the wavy rings” in both regions A and B, when only the region T was defined as having wavy rings. While region T is described as including both regions A and B, the rings are not necessarily within either region A or B.  
Similarly, the claim that each of regions A and B include “a plurality of wavy rings” with distinct coverage rates (understood, for the same of this examination, as being something similar to “frequency” - see 112 rejection below), imparts ambiguity to the claim since the drawings show only parts of rings located within regions A and B as opposed to each region including the entirety of the rings as the claim currently reads.  
Claim 12 is further unclear since it is unclear whether the “any circular region with a diameter of 20 mm within the region A” is referring back to the same region of claim 11 or whether this is a distinct, and/or random other circular region with a diameter of 20 mm. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is indefinite for referred to “the coverage rate” of wavy rings. This is not a term known in the art, and is likewise not defined by the specification as having any particular definition. A “rate” imparts a meaning of an amount of something measured per unit of something else. “Coverage” indicates that this rate has something to do with the amount of something being “covered” per unit of something else. However, with none of these “somethings” being defined, and it being unclear what is being covered, the term is ambiguous and its full meaning is obscured to the Examiner. Based on the specification and drawings with reference to regions A and B however, the Examiner will interpret the meaning of the “coverage rate” as being something similar to a “frequency” of the meander structure of the band, or rather how close adjacent vertices are within each regions. However, the claim (and specification) need to be clarified. 
Further, the claim is indefinite for claiming “the ratio of the coverage rate of the wavy rings in any circular region with a diameter of 20 mm within the region A to the coverage rate of the wavy rings in the region A ranges from 0.7-1.3”.  The meaning of has the circular region (the stent graft? the region T? something else?). Further, it is unclear whether the “any circular region” must have the diameter of 20 mm. Is the “any circular region” a distinct part of the stent graft or can the “any circular region” simply be a randomly defined 2d, circular area of space which may or may not be related at all to the claimed stent graft’s previously recited structure? Further, if the “any circular region” is actually located within the region A, is the 20 mm diameter related at all to the region A? Further, the claim hasn’t indicated that there are any “wavy rings” in this “any circular region”, making it unclear how there is any sort of “coverage rate” thereof. Further, since the “any circular region” is defined as being located “within the region A”, but region A isn’t circular (Figure 1 shows the region being somewhat of a half-circle), how is this circular region located within region A? The claim requires clarification.
Claim 12 is indefinite for the same reasons as claim 11 above. Claim 20 is indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As is best understood, claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robaina (US 20080004690 A1).
Regarding claim 11 Robaina discloses a stent graft ([0007] stent-grafts) comprising:
at least one region (T) disposed along an axial direction of the stent graft (Annotated Figure 8);
wherein the region (T) comprises a plurality of wavy rings (Figure 8 items 24), and includes both a region (A) (Figure 8 item 22a) and a region (B) (Figure 8 item 22b) arranged in a circumferential direction (Figure 8);
wherein a ratio of an area of region (A) to an area of region (T) ranges from 1/4-2/3 (Annotated Figure 8: the ratio is about 1/2);
wherein a ratio of a (frequency) of the wavy rings in region (A) to a (frequency) of region (B) ranges from 1/5 to 9/10 (Annotated Figure 8: 6/9); and 
wherein a ratio of the (frequency) of the wavy rings in any circular region with a diameter of 20 mm within region (A) to the (frequency) of the wavy rings in region (A) ranges from 0.7-1.3 (as is best understood (see 112b rejections above): some circular region which has at least part of it located within same number of wavy rings (1) as region A, meaning the ratio is 1/1).

    PNG
    media_image1.png
    689
    858
    media_image1.png
    Greyscale

Regarding claim 12 Robaina discloses the stent graft of claim 11 substantially as is claimed,
wherein Robaina further discloses the ratio of the area of region (A) to the area of region (T) ranges from 1/3-1/2 (Annotated Figure 8 the ratio is about ½ since region A occupies about half of the space taken up by region T (which comprises A+B). The Examiner notes that the exact specific box location for the regions is optimizeable so that each box of each region is identical and so exactly 1/2);
wherein the ratio of the (frequency) of the rings in region (A) to the (frequency) of wavy rings in region (B) ranges 2/5-9/10 (Annotated Figure 8: 6/9); 
same number of wavy rings (1) as region A, meaning the ratio is 1/1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robaina as is applied above in view of Parsons et al. (US 8992595 B2) hereinafter known as Parsons.
Regarding claim 20 Robaina discloses the stent graft of claim 11 substantially as is claimed,
but is silent with regards to the inclusion of an anchoring bare stent at one end.
However, regarding claim 20 Parsons teaches that stent grafts can include bare anchoring stents at at least one end (Figure 1 item 160). Robaina and Parsons are involved in the same field of endeavor, namely endovascular prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent graft of Robaina so that the stent graft includes an anchoring stent such as is taught by Parsons in order to provide a structure which helps anchor the stent graft within the body upon deployment while preventing migration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/           Primary Examiner, Art Unit 3774                                                                                                                                                                                             11/01/21